DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 7/19/2022.
Claims 1-20 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/19/2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pages 7-10, filed amendment to independent claim 1, 14, 17, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pendelton (US20200130703A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp (US20210165409A1) in view of Pendelton (US20200130703A1).

	Regarding claim 1, Berntorp teaches a method for operating an autonomous driving vehicle (ADV), the method comprising: 
	generating a control command with an MPC (model predictive control) controller, the MPC controller including an optimizer using a cost function configured with one or more weights associated with cost terms of the cost function (Berntorp: Para 21 “the controller is a predictive controller configured to determine the control command by optimizing a cost function over a prediction horizon to produce a sequence of control commands to one or multiple actuators of the vehicle. The optimization of the cost function balances a cost of tracking the sequence of the target states defined by the first moments of the joint parametric probability distributions against a cost of at least one other metric of the motion of the vehicle. The importance of the tracking cost is weighted using one or multiple of the higher order moments of the joint probability distribution in the balancing optimization”: Para 88 “the controller can be a model-predictive controller (MPC). The controller 301 c can either be a stand-alone controller for autonomous driving or complementing actions of driver 307 c for semi-autonomous driving. For instance, for autonomous driving the controller receives a reference trajectory 341, state and input constraints 314 c, and generates a desired steering angle 304 c of the wheel to control the lateral motion, and/or a desired velocity or acceleration 304 c to control the longitudinal motion of the vehicle. For semi-autonomous driving, the driver 307 c turns the steering wheel to obtain a steering angle 308 c, possibly also with a longitudinal acceleration generated by the throttle/brake input. In such a case, the MPC can generate a correction of the driver's inputs to stabilize the vehicle in case of driving at-the-limits. In such a case, the inputs 306 c from the actuators are used by the MPC”;  Para 60 “a decision-making module 120 configured to formulate one or multiple driving decisions 125 for the controlled vehicle 110 based on the current state of the vehicle in the environment 115”; Para 81 “The method can be implemented using a processor of the vehicle. The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle”; i.e. the driving decisions encompasses the first of the sequence of control commands); 
	applying the control command to a dynamic model of the ADV to simulate a behavior of the ADV(Berntorp: Para 78 “The transition from the current state to the target state can be performed by testing a control input for a model of the motion of the vehicle in case of an autonomous vehicle. The model of the motion transitions the states of the vehicle according to a control input submitted to the model. In various embodiments, the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment”; Para 81 “The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle; retrieves from a memory a set of control functions 309 a, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defining a first moment and at least one higher order moment of the probability distribution”) wherein the dynamic model of the ADV includes one or more physical attributes of the ADV(Berntorp: Para 78 “The transition from the current state to the target state can be performed by testing a control input for a model of the motion of the vehicle in case of an autonomous vehicle. The model of the motion transitions the states of the vehicle according to a control input submitted to the model”; Para 83 “FIG. 3B illustrates a general block diagram of a control system 299 for controlling a vehicle 300 moving on a road and interacting with the environment 350 according to some embodiments. Different component of the control system 299 can be implemented using one or several processors operatively connected to a memory and/or various types of sensors of the vehicle. As used herein, a vehicle can mean any wheeled vehicle, including a passenger car, a bus. The vehicle can be an autonomous vehicle or a semi-autonomous vehicle. The control system 299 can be internal to the vehicle 300 and the implementation of the different components of the control system 299 can depend on the type of the vehicle. For example, depending on the type of the vehicle, the controllers 360 that generate the control commands to actuators of the vehicle 300 can vary”; Para 86 “The control system 299 also includes at least one vehicle controller 360 configured to determine a control command 369 based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state. The control command 369 is transmitted to an output interface 370 configured to output 371 the control command to an actuator of the vehicle”; i.e. the control commands are generated based on different controllers 360 in relationship to the type of the vehicle (one or more physical attributes of the ADV) which is submitted to the model(dynamic model of the ADV)) [[that are representative of a current state of the ADV including a passenger or cargo in the ADV]];
	adjusting the one or more weights based on an evaluation of the dynamic model [[with the passenger or the cargo]] in response to the control command of the MPC controller, resulting in an adjusted cost function of the MPC controller (Berntorp: Para 81 “The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle; retrieves from a memory a set of control functions 309 a, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defining a first moment and at least one higher order moment of the probability distribution”; Para 82 “Then, the method selects 320 a at least a subset of the control functions 309 a to produce a subset of control functions 325 a based on the current state, the environment, and the next driving decision of the vehicle”; Para 96 “an MPC, feedbacks the active constraints to the probabilistic motion planner configured to adjust the higher order moments of the probabilistic distribution based on type and/or number of the active constraints. This can be beneficial, for instance, when the subset of control functions selected by the motion planner needs to be adjusted to environmental changes that have not been detected by the motion planner”); and 
generating, with the MPC controller having the adjusted cost function, a second control command used to effect movement of the ADV (Berntorp: Para 82 “Then, using the subset of control functions, the method submits 330 a the current state into the selected control functions 325 a to produce a sequence of subsets of parametric probability distributions 335 a over a sequence of states defining a motion plan for the vehicle reaching the target state. Then, the method combines 340 a the sequence of parametric probability distributions in the subset to produce a joint parametric probability distribution 337 a of the target state. Finally, the controller determines 350 a the control command 345 a based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state”).
Yet Berntorp do not teach …one or more physical attributes that are representative of a current state of the ADV including a passenger or cargo in the ADV;
adjusting the one or more weights based on an evaluation of the dynamic model with the passenger or the cargo….
However, in the same field of endeavor, Pendelton teaches …one or more physical attributes that are representative of a current state of the ADV including a passenger or cargo in the ADV(Pendelton: Para 4 “The method includes determining, using one or more processors of a vehicle, a vehicle operation profile for the vehicle. The method includes measuring, using one or more passenger sensors of the vehicle, passenger data of at least one passenger located within the vehicle. The method includes updating, using the one or more processors, the vehicle operation profile based on the passenger data. The method includes navigating, using a control module of the vehicle, the vehicle using the updated vehicle operation profile”; Para 214 “the load data 1651 represents the load characteristics, the load data 1651 carries information associated with: the weight of one or more passengers aboard the AV 1604; the weight of one or more passengers aboard a cargo vehicle attached to the AV 1604; the weight of one or more cargo objects in the AV 1604; the weight of one or more cargo objects in a cargo vehicle attached to the AV 1604; the location of one or more passengers aboard the AV 1604; the location of one or more passengers aboard a cargo vehicle attached to the AV 1604; the location of one or more objects within the AV 1604; the location of one or more objects within a cargo vehicle attached to the AV 1604; the shape/build of one or more passengers aboard the AV 1604; the shape/build of one or more passengers aboard a cargo vehicle attached to the AV 1604; the shape/build of one or more cargo objects within the AV 1604; the shape/build of one or more cargo objects within a cargo vehicle attached to the AV 1604; characteristics associated with seatbelt usage information; the weight of the AV 1604; the weight of a cargo vehicle attached to the AV 1604; the age of one or more passengers of the AV 1604, characteristics associated with health information of the AV 1604 or a combination thereof”; i.e. vehicle operation profile (dynamic model of the ADV) includes the load characteristics (one or more physical attributes that are representative of a current state of the ADV including a passenger or cargo in the ADV));
adjusting the one or more weights based on an evaluation of the dynamic model with the passenger or the cargo (Pendelton: Para 19 “The one or more processors may be configured to assign a weighting value to each of the one or more load characteristics. The one or more processors may be configured to cause the one or more control systems to modify a value of a control attribute of the vehicle based at least partially on the assigned weighting values. The one or more processors are further configured to update one or more planning modules based at least partially on the load data. The one or more planning modules may include a speed profile planner, a route planner, and/or a steering profile planner. Updating the one or more planning modules may comprise selecting at least a portion of a road for the vehicle to avoid”) ….
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for operating an autonomous driving vehicle (ADV) of Berntorp with the feature of one or more physical attributes that are representative of a current state of the ADV including a passenger or cargo in the ADV; adjusting the one or more weights based on an evaluation of the dynamic model with the passenger or the cargo disclosed by Pendelton. One would be motivated to do so for the benefit of “increased passenger comfort and safety while operating the AV 1604 under varied environmental conditions” (Pendelton: Para 204).

	Regarding claim 2, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the evaluation of the dynamic model is performed with respect to one or more current environmental conditions around the ADV, including at least one of: a pedestrian, another vehicle, a road boundary, or a structure, weather, road wetness or slip, and vehicle traffic (Berntorp: Fig. 1A element 115; Para 60 “a decision-making module 120 configured to formulate one or multiple driving decisions 125 for the controlled vehicle 110 based on the current state of the vehicle in the environment 115”; Para 81 “The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle; retrieves from a memory a set of control functions 309 a, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defining a first moment and at least one higher order moment of the probability distribution”; Para 82 “Then, the method selects 320 a at least a subset of the control functions 309 a to produce a subset of control functions 325 a based on the current state, the environment, and the next driving decision of the vehicle” i.e. the figure shows the environment indicating other vehicles, pedestrians, road boundary, and vehicle traffic).

	Regarding claim 6, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the dynamic model of the ADV simulates behavior of the ADV in a virtual environment, the virtual environment including a two-dimensional or three-dimensional representation of a current environment around the ADV (Berntorp: Fig. 4A, 4B, and 4C; Para 106 “FIGS. 4A through 4E show illustration of a subset of possible control functions and its respective deterministic and probabilistic components”).

	Regarding claim 8, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the MPC controller includes a simplified model of the ADV used with the cost function to generate an optimized sequence of control commands, the simplified model of the ADV having less accurate of a representation of the ADV than the dynamic model of the autonomous driving vehicle (Berntorp: Para 78 “The transition from the current state to the target state can be performed by testing a control input for a model of the motion of the vehicle in case of an autonomous vehicle. The model of the motion transitions the states of the vehicle according to a control input submitted to the model. In various embodiments, the model of the motion of the vehicle includes an uncertainty. To that end, the model of the motion of the vehicle is a probabilistic motion model, in order to account for that the model is a simplified description of the actual motion of the vehicle, but also to account for uncertainty in sensing of the true state of the vehicle, uncertainty in sensing of the state of obstacles, and uncertainty in sensing of the environment”).

	Regarding claim 9, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the evaluation of the dynamic model in response to the control command is based on at least one of proximity of the dynamic model to a pedestrian, another vehicle, or a structure (Berntorp: Fig. 1A; Para 23 “The processor is coupled with stored instructions implementing the method, wherein the instructions, when executed by the processor carry out at least some steps of the method, that includes accepting a current state of the vehicle, an image of an environment in proximity to the vehicle, and a next driving decision of the vehicle; submitting the current state into at least a subset of control functions consistent with the next driving decision to produce a subset of parametric probability distributions over the target state; combining the subset of parametric probability distributions to produce a joint parametric probability distribution of the target state; determining the control command based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state; and outputting the control command to an actuator of the vehicle.”; Para 63 “The input to control function includes at least one state variable of a vehicle, such as one or combination of current speed, acceleration, location, and heading. The input to the control functions can also include a map of the environmental and traffic data. The map and the traffic data can form an image of the environment 115. The output of the control functions includes one or combination of target vales of state variable. For example, a control function for maintaining headway can output the target speed of the vehicle. The control function for changing lane can output a sequence of lateral acceleration values.”); [[a speed of the dynamic model with reference to a speed constraint; an acceleration of the dynamic model with respect to an acceleration constraint; a location of the dynamic model with respect to a road boundary or path; changes in heading, or speed that can cause ride discomfort; and control effort]].

	Regarding claim 10, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the control command includes at least one of: a throttle command, a steering command, a brake command (Berntorp: Para 88 “the controller can be a model-predictive controller (MPC). The controller 301 c can either be a stand-alone controller for autonomous driving or complementing actions of driver 307 c for semi-autonomous driving. For instance, for autonomous driving the controller receives a reference trajectory 341, state and input constraints 314 c, and generates a desired steering angle 304 c of the wheel to control the lateral motion, and/or a desired velocity or acceleration 304 c to control the longitudinal motion of the vehicle. For semi-autonomous driving, the driver 307 c turns the steering wheel to obtain a steering angle 308 c, possibly also with a longitudinal acceleration generated by the throttle/brake input. In such a case, the MPC can generate a correction of the driver's inputs to stabilize the vehicle in case of driving at-the-limits. In such a case, the inputs 306 c from the actuators are used by the MPC”).

	Regarding claim 11, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein the cost terms of the cost function include at least one of: [[cross-track error, heading error, speed cost, steering cost, acceleration cost,]] steering rate of change, braking, and acceleration rate of change (Berntorp: Para 88 “the controller can be a model-predictive controller (MPC). The controller 301 c can either be a stand-alone controller for autonomous driving or complementing actions of driver 307 c for semi-autonomous driving. For instance, for autonomous driving the controller receives a reference trajectory 341, state and input constraints 314 c, and generates a desired steering angle 304 c of the wheel to control the lateral motion, and/or a desired velocity or acceleration 304 c to control the longitudinal motion of the vehicle. For semi-autonomous driving, the driver 307 c turns the steering wheel to obtain a steering angle 308 c, possibly also with a longitudinal acceleration generated by the throttle/brake input. In such a case, the MPC can generate a correction of the driver's inputs to stabilize the vehicle in case of driving at-the-limits. In such a case, the inputs 306 c from the actuators are used by the MPC”).

	Regarding claim 12, the combination of Berntorp and Pendelton teaches the method of claim 1, Berntorp further teaches wherein generating the control command includes applying the MPC controller to a target control objective to generate a sequence of control commands, and taking, as the control command, a first of the sequence of control commands, the sequence of control commands being optimized by minimizing the cost function while satisfying the target control objective (Barnstorm: Fig. 2A; Para 69 “FIG. 2A shows an exemplar list of possible control objectives of the driving behavior for driving on roads and their corresponding control functions according to some embodiments. After formulating these objectives, the human drivers use their experience and driving style to navigate the vehicle. Some embodiments, however, design control functions for corresponding driving objectives. The control functions transition the current state of the vehicle to target state of the vehicle in accordance with corresponding objective. The control functions can be designed analytically and/or learned from data”; Para 88 “the controller can be a model-predictive controller (MPC). The controller 301 c can either be a stand-alone controller for autonomous driving or complementing actions of driver 307 c for semi-autonomous driving. For instance, for autonomous driving the controller receives a reference trajectory 341, state and input constraints 314 c, and generates a desired steering angle 304 c of the wheel to control the lateral motion, and/or a desired velocity or acceleration 304 c to control the longitudinal motion of the vehicle. For semi-autonomous driving, the driver 307 c turns the steering wheel to obtain a steering angle 308 c, possibly also with a longitudinal acceleration generated by the throttle/brake input. In such a case, the MPC can generate a correction of the driver's inputs to stabilize the vehicle in case of driving at-the-limits. In such a case, the inputs 306 c from the actuators are used by the MPC”; Para 60 “a decision-making module 120 configured to formulate one or multiple driving decisions 125 for the controlled vehicle 110 based on the current state of the vehicle in the environment 115”; Para 81 “The method can be implemented using a processor of the vehicle. The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle”; i.e. the driving decisions encompasses the first of the sequence of control commands).

	Regarding claim 13, the combination of Berntorp and Pendelton teaches the method of claim 12, Berntorp further teaches wherein generating the second control command includes applying the MPC controller having the adjusted cost function to the target control objective to generate a second sequence of control commands, and taking, as the second control command, a first of the second sequence of control commands, the second sequence of control commands being optimized by minimizing the adjusted cost function while satisfying the target control objective (Barnstorm: Fig. 2A; Para 69 “FIG. 2A shows an exemplar list of possible control objectives of the driving behavior for driving on roads and their corresponding control functions according to some embodiments. After formulating these objectives, the human drivers use their experience and driving style to navigate the vehicle. Some embodiments, however, design control functions for corresponding driving objectives. The control functions transition the current state of the vehicle to target state of the vehicle in accordance with corresponding objective. The control functions can be designed analytically and/or learned from data”; Para 88 “the controller can be a model-predictive controller (MPC). The controller 301 c can either be a stand-alone controller for autonomous driving or complementing actions of driver 307 c for semi-autonomous driving. For instance, for autonomous driving the controller receives a reference trajectory 341, state and input constraints 314 c, and generates a desired steering angle 304 c of the wheel to control the lateral motion, and/or a desired velocity or acceleration 304 c to control the longitudinal motion of the vehicle. For semi-autonomous driving, the driver 307 c turns the steering wheel to obtain a steering angle 308 c, possibly also with a longitudinal acceleration generated by the throttle/brake input. In such a case, the MPC can generate a correction of the driver's inputs to stabilize the vehicle in case of driving at-the-limits. In such a case, the inputs 306 c from the actuators are used by the MPC; Para 81 “The method can be implemented using a processor of the vehicle. The method admits 310 a from an input interface a current state of the vehicle, an image of the environment in proximity to the current state of the vehicle, and a next driving decision of the vehicle; retrieves from a memory a set of control functions 309 a, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defining a first moment and at least one higher order moment of the probability distribution”; Para 82 “Then, the method selects 320 a at least a subset of the control functions 309 a to produce a subset of control functions 325 a based on the current state, the environment, and the next driving decision of the vehicle. Then, using the subset of control functions, the method submits 330 a the current state into the selected control functions 325 a to produce a sequence of subsets of parametric probability distributions 335 a over a sequence of states defining a motion plan for the vehicle reaching the target state. Then, the method combines 340 a the sequence of parametric probability distributions in the subset to produce a joint parametric probability distribution 337 a of the target state. Finally, the controller determines 350 a the control command 345 a based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state”; i.e. control command encompasses second sequence of control commands).

As per claim 14, it recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) having limitations similar to those of claim 1 and therefore is rejected on the same basis. Barnstorm further teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Para 24 “a non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the medium stores a set of control functions, wherein each control function is configured to transition the current state of the vehicle into a target state based on its corresponding control objective, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defined by a first moment and at least one higher order moment. The method includes accepting a current state of the vehicle, an image of an environment in proximity to the vehicle, and a next driving decision of the vehicle; submitting the current state into at least a subset of control functions consistent with the next driving decision to produce a subset of parametric probability distributions over the target state; combining the subset of parametric probability distributions to produce a joint parametric probability distribution of the target state; determining the control command based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state; and outputting the control command to an actuator of the vehicle”).

As per claim 15, it recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 17, it recites a data processing system having limitations similar to those of claim 1 and therefore is rejected on the same basis. Barnstorm further teaches a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) (Para 24 “a non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the medium stores a set of control functions, wherein each control function is configured to transition the current state of the vehicle into a target state based on its corresponding control objective, wherein at least some of the control functions are probabilistic and include a deterministic component for transitioning the current state into the target state and a probabilistic component for determining a probabilistic distribution of values around the target state determined by the deterministic component, such that an output of the probabilistic control function is a parametric probability distribution over the target state defined by a first moment and at least one higher order moment. The method includes accepting a current state of the vehicle, an image of an environment in proximity to the vehicle, and a next driving decision of the vehicle; submitting the current state into at least a subset of control functions consistent with the next driving decision to produce a subset of parametric probability distributions over the target state; combining the subset of parametric probability distributions to produce a joint parametric probability distribution of the target state; determining the control command based on the first moment and at least one higher order moment of the joint parametric probability distribution of the target state; and outputting the control command to an actuator of the vehicle”).

As per claim 18, it recites a data processing system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Claim 3-5, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp (US20210165409A1) in view of Pendelton (US20200130703A1) further in view of Adireddy (US10971005B1).

In regards to claim 3, the combination of Berntorp and Pendelton teaches the method of claim 2.
Yet the combination of Berntorp and Pendelton do not teach adjusting the one or more weights includes increasing one of the one or more weights that is associated with a steering cost term, to penalize steering, in response to the one or more current environmental conditions indicating the road wetness or the slip.
However, in the same field of endeavor, Adireddy teaches adjusting the one or more weights includes increasing one of the one or more weights that is associated with a steering cost term, to penalize steering, in response to the one or more current environmental conditions indicating the road wetness or the slip (Adireddy: Col. 4 Line 16-25 “potential collisions between vehicles and other types of vulnerable traffic participants, such as cyclists may also be used to adjust weights according to any suitable rule for generating a criticality-percentage matrix, in a manner similar to that discussed above. Rules may also be included to account for excessive speed, unsafe lane changes, wrong-way driving, tailgating, darkness, traffic density, inclement weather, rain, ice, snow, low temperature, fog, street racing, or any other suitable factor correlated with increased occurrence of accidents”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for operating an autonomous driving vehicle (ADV) of the combination of Berntorp and Pendelton with the feature of adjusting the one or more weights includes increasing one of the one or more weights that is associated with a steering cost term, to penalize steering, in response to the one or more current environmental conditions indicating the road wetness or the slip disclosed by Adireddy. One would be motivated to do so for the benefit of “Improved techniques for determining the criticality of traffic participants to identify and capture near miss/potential collision situations between traffic participants and finding critical traffic participants” (Adireddy: Col. 1 Line 30-35).

In regards to claim 4, the combination of Berntorp, Pendelton and Adireddy, and Adireddy further teaches wherein adjusting the one or more weights includes decreasing one of the one or more weights that is associated with a speed cost term, to increase speed more aggressively, in response to the one or more current environmental conditions indicating low vehicle traffic(Adireddy: Col. 4 Line 16-25 “potential collisions between vehicles and other types of vulnerable traffic participants, such as cyclists may also be used to adjust weights according to any suitable rule for generating a criticality-percentage matrix, in a manner similar to that discussed above. Rules may also be included to account for excessive speed, unsafe lane changes, wrong-way driving, tailgating, darkness, traffic density, inclement weather, rain, ice, snow, low temperature, fog, street racing, or any other suitable factor correlated with increased occurrence of accidents”).

In regards to claim 5, the combination of Berntorp, Pendelton and Adireddy, and Adireddy further teaches wherein adjusting the one or more weights includes decreasing one of the one or more weights that is associated with a brake cost term, to reduce penalty for braking, in response to the one or more current environmental conditions indicating high vehicle traffic(Adireddy: Col. 4 Line 16-25 “potential collisions between vehicles and other types of vulnerable traffic participants, such as cyclists may also be used to adjust weights according to any suitable rule for generating a criticality-percentage matrix, in a manner similar to that discussed above. Rules may also be included to account for excessive speed, unsafe lane changes, wrong-way driving, tailgating, darkness, traffic density, inclement weather, rain, ice, snow, low temperature, fog, street racing, or any other suitable factor correlated with increased occurrence of accidents”).

As per claim 16, it recites a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous driving vehicle (ADV) having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 19, it recites a data processing system having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 20, it recites a data processing system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp (US20210165409A1) in view of Pendelton (US20200130703A1) further in view of Chen (US20200369284A1).

In regards to claim 7, the combination of Berntorp and Pendelton teaches the method of claim 1.
Yet the combination of Berntorp and Pendelton do not teach one or more physical attributes of the ADV further includes at least one of: brake condition, battery state of charge, or an amount of fuel.
However, in the same field of endeavor, Chen teaches one or more physical attributes of the ADV further includes at least one of: [[brake condition,]] battery state of charge, or an amount of fuel(Chen: Para 131 “the method 600 is carried out by the MPC module 312. The physics-based model is a linearized model of the plurality of actuators that form one of a variety of motor vehicle systems. In several examples, the actuator system may be a thermal system, a torque system, an air per cylinder (APC) system, a fuel system, a state of charge (SOC) system, a heating, ventilation, and air-conditioning (HVAC) system, an advanced driver assistance system (ADAS), or the like without departing from the scope or intent of the present disclosure. The linearized physics-based model of the actuator system is therefore a thermal model, a torque model, an APC model, a fuel model, an SOC model, an HVAC model, an ADAS model, or the like. The MPC module 312 executes a program code portion that causes the physics-based model to receive one or more inputs, including measured data from the relevant actuator system, such as a plurality of actuator system parameters or positions. For example, at block 602, the physics-based model receives system inputs 604 in the form of APC data, fuel data, state of charge data, thermal data, or the like. The MPC module 312 executes a program code portion that causes the physics-based model to utilize previous control inputs 606 from the relevant actuator system. That is, the positions of the one or more actuators of the actuator system are recorded in relation to one or more control inputs at a previous point in time. At block 608, the MPC module 312 executes a program code portion that causes the physics-based model to generate a plurality of model parameters A, B, and C. As described above in relationship to the penalty term, the first parameter A is a variable showing how the previous state of the actuator system effects the current state of the actuator system, the second parameter B is a variable indicating how a control input effects the state of the actuator system, and C is a mapping of the state of the actuator to the output command to one or more actuators in the actuator system”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a method for operating an autonomous driving vehicle (ADV) of the combination of Berntorp and Pendelton with the feature of the one or more physical attributes of the ADV, includes at least one of: battery state of charge, or an amount of fuel disclosed by Chen. One would be motivated to do so for the benefit of “a new and improved system and method for control that includes faster response variables and improved control accuracy” (Chen: Para 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.Y./            Examiner, Art Unit 3668                                                                                                                                                                                            

/JAMES J LEE/            Supervisory Patent Examiner, Art Unit 3668